                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF IOWA
                                EASTERN DIVISION

    IOWA VOTER ALLIANCE, et al.,

                  Plaintiffs,                               No. C20-2078-LTS

    vs.
                                                    MEMORANDUM OPINION AND
    BLACK HAWK COUNTY, et al.,                       ORDER ON DEFENDANTS’
                                                       MOTION TO DISMISS
                  Defendants.



                                   I.     INTRODUCTION
           This case is before me on a motion (Doc. 31) to dismiss filed by defendant Black
Hawk County, Iowa, and joined (Doc. 32) by defendant Scott County, Iowa (the
counties). Plaintiffs Iowa Voter Alliance, Todd Obadal, Michael Angelos and Diane
Holst have filed a resistance (Doc. 34) and the counties have filed a reply (Doc. 35).
Oral argument is not necessary. See N.D. Iowa L.R. 7(c).


                                    II.    BACKGROUND
           Plaintiffs filed their initial complaint on October 1, 2020.1 Doc. 1. They alleged
that the counties’ acceptance of private grants from the Center for Tech and Civic Life
(CTCL) to help fund operations for the November 3, 2020, federal election violated
federal and state law and harmed their right to vote. Id. They sought (1) a declaratory




1
  Plaintiff Iowa Voter Alliance is an unincorporated association that seeks to ensure public
confidence in government by monitoring elections, election results and the acts of public
officials. Doc. 1 at 3–4. Plaintiff Obadal is an Iowa voter residing in Black Hawk County. Id.
at 4. Plaintiffs Angelos and Holst are Iowa voters residing in Scott County. Id. The individual
plaintiffs are also members of Iowa Voter Alliance. Doc. 34 at 18.



          Case 6:20-cv-02078-LTS-KEM Document 42 Filed 01/27/21 Page 1 of 15
judgment stating that receiving and using the funds was illegal and (2) an injunction to
prevent the counties from using the CTCL grants to help fund the upcoming election. Id.
       The CTCL is a 501(c)(3) non-profit organization that offered “COVID-19
Response Grants” to local election jurisdictions that lacked sufficient funding to cover
the extra, unforeseen costs of conducting an election safely during a pandemic. Doc. 1-
2. Because the counties had not factored such costs into their budgets for the November
2020 election, they applied for, and received, grants from the CTCL. Docs. 16-4, 26-
1. Black Hawk County received $267,500 while Scott County received $286,870. Id.
Both counties signed the CTCL’s “Grant Agreement,” which required, among other
things, that the counties (1) use the funds “exclusively for the public purpose of planning
and operationalizing safe and secure election administration” and (2) “produce a brief
report explaining and documenting how grant funds have been expended” in accordance
with the counties’ submitted plans for carrying out a safe and secure election during the
COVID-19 pandemic. Docs. 16-3, 35.
       Because the November 2020 election was rapidly approaching, plaintiffs filed a
motion for a temporary restraining order (TRO) on October 6, 2020. Doc. 6. I held a
hearing on the TRO request on October 20, 2020, and entered an order denying the
request the same day. Docs. 21, 23.
       On October 28, 2020, the counties moved to dismiss the complaint under Federal
Rules of Civil Procedure 12(b)(1) and (6). Docs. 26, 27. Plaintiffs responded on
November 11, 2020, by filing an amended complaint and a motion to stay ruling on the
counties’ motion to dismiss. Docs. 28, 29. The counties then renewed their joint motion
to dismiss, rendering moot their original motion to dismiss and plaintiffs’ motion to stay.
Docs. 31, 32, 33.
       The amended complaint raises largely the same claims raised in the original
complaint. Doc. 28. However, because the election is over, plaintiffs now seek (1) a
declaratory judgment that the counties’ use of the CTCL grants to help fund the 2020
election violated federal and state law and (2) an injunction preventing them from using
                                            2

     Case 6:20-cv-02078-LTS-KEM Document 42 Filed 01/27/21 Page 2 of 15
CTCL grants, or any other private election grants, in the future. Id. The counties again
contend that plaintiffs’ claims should be dismissed under Federal Rules of Civil Procedure
12(b)(1) and (6) for lack of standing and failure to state a claim for which relief can be
granted. Doc. 31.


                            III.   APPLICABLE STANDARDS
A.       Rule 12(b)(1) – Lack of Standing
         The federal courts are courts of limited jurisdiction that “have only the power that
is authorized by Article III of the Constitution and the statutes enacted by Congress
pursuant thereto.” Marine Equip. Management Co. v. United States, 4 F.3d 643, 646
(8th Cir. 1993). The Federal Rules of Civil Procedure authorize a motion to dismiss a
complaint due to a lack of subject matter jurisdiction. Fed. R. Civ. P. 12(b)(1). The
burden of proving subject matter jurisdiction is on the plaintiff. V S Ltd. Partnership v.
Department of Housing and Urban Development, 235 F.3d 1109, 1112 (8th Cir. 2000)
(citing Nucor Corp. v. Nebraska Pub. Power Dist., 891 F.2d 1343, 1346 (8th Cir. 1989)).
Moreover, a federal court has a special obligation to consider sua sponte whether it has
subject matter jurisdiction in every case. Hart v. United States, 630 F.3d 1085, 1089
(8th Cir. 2011). If a plaintiff lacks standing to pursue a claim, then the court has no
subject matter jurisdiction. Faibisch v. Univ. of Minnesota, 304 F.3d 797, 801 (8th Cir.
2002).     “Therefore, a standing argument implicates Rule 12(b)(1).”            Id.    When
determining standing, the emphasis is on whether the plaintiff “possesses a legally
cognizable interest, or ‘personal stake,’ in the outcome of the action.”               Genesis
Healthcare Corp. v. Symczyk, 569 U.S. 66, 71 (2013) (quoting Camreta v. Greene, 563
U.S. 692, 701 (2011)). Generally, a plaintiff must assert his or her own legal rights and
cannot assert the legal rights of third parties. Warth v. Seldin, 422 U.S. 490, 499 (1975).
         Where a party limits its subject matter jurisdiction attack to the face of the
complaint, the attack is a “facial challenge.” Jones, 727 F.3d at 846 (citing BP Chems.
Ltd. v. Jiangsu Sopo Corp., 285 F.3d 677, 680 (8th Cir. 2002)). When presented with
                                              3

     Case 6:20-cv-02078-LTS-KEM Document 42 Filed 01/27/21 Page 3 of 15
a facial challenge, “‘the court restricts itself to the face of the pleadings, and the non-
moving party receives the same protections as it would defending against a motion
brought under Rule 12(b)(6).’” Id. (quoting Osborn v. United States, 918 F.2d 724, 729
n.6 (8th Cir. 1990)).     Those protections include treating the complainant’s factual
allegations as true and dismissing the action only if it appears beyond a doubt that the
complainant can prove no set of facts in support of its claim that would entitle it to relief.
Osborn, 918 F.2d at 729 & n.6.
       By contrast, when a party makes a factual challenge to the district court’s
jurisdiction pursuant to Rule 12(b)(1), “‘no presumptive truthfulness attaches to the
[complainant’s] allegations, and the existence of disputed material facts will not preclude
[the court] from evaluating . . . the merits of the jurisdictional claims.’” Iowa League of
Cities v. EPA, 711 F.3d 844, 861 (8th Cir. 2013) (quoting Osborn, 918 F.2d at 729–30
& n. 6). Where the challenge is factual, “the district court is entitled to decide disputed
issues of fact with respect to subject matter jurisdiction.” Kerns v. United States, 585
F.3d 187, 192 (4th Cir. 2009). “[T]he court may look beyond the pleadings and ‘the
jurisdictional allegations of the complaint and view whatever evidence has been submitted
on the issue to determine whether in fact subject matter jurisdiction exists.’” Khoury v.
Meserve, 268 F. Supp. 2d 600, 606 (D. Md. 2003) (emphasis added) (citation omitted).
The court “may regard the pleadings as mere evidence on the issue and may consider
evidence outside the pleadings without converting the proceeding to one for summary
judgment.” Velasco v. Gov't of Indon., 370 F.3d 392, 398 (4th Cir. 2004).
       Here, the attack is facial, not factual, as the counties argue that plaintiffs’
allegations do not meet the legal requirements to establish standing. Therefore, I will
consider only the parties’ pleadings.


B.     Rule 12(b)(6)
       The Federal Rules of Civil Procedure authorize a pre-answer motion to dismiss
for “failure to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6).
                                              4

     Case 6:20-cv-02078-LTS-KEM Document 42 Filed 01/27/21 Page 4 of 15
The Supreme Court has provided the following guidance in considering whether a
pleading properly states a claim:
      Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain a
      “short and plain statement of the claim showing that the pleader is entitled
      to relief.” As the Court held in [Bell Atlantic Corp. v. Twombly, 550 U.S.
      544, 127 S. Ct. 1955, 167 L.Ed.2d 929 (2007)], the pleading standard Rule
      8 announces does not require “detailed factual allegations,” but it demands
      more than an unadorned, the-defendant-unlawfully-harmed-me accusation.
      Id., at 555, 127 S. Ct. 1955 (citing Papasan v. Allain, 478 U.S. 265, 286,
      106 S. Ct. 2932, 92 L.Ed.2d 209 (1986)). A pleading that offers “labels
      and conclusions” or “a formulaic recitation of the elements of a cause of
      action will not do.” 550 U.S. at 555, 127 S. Ct. 1955. Nor does a
      complaint suffice if it tenders “naked assertion[s]” devoid of “further
      factual enhancement.” Id., at 557, 127 S. Ct. 1955.

      To survive a motion to dismiss, a complaint must contain sufficient factual
      matter, accepted as true, to “state a claim to relief that is plausible on its
      face.” Id., at 570, 127 S. Ct. 1955. A claim has facial plausibility when
      the plaintiff pleads factual content that allows the court to draw the
      reasonable inference that the defendant is liable for the misconduct alleged.
      Id., at 556, 127 S. Ct. 1955. The plausibility standard is not akin to a
      “probability requirement,” but it asks for more than a sheer possibility that
      a defendant has acted unlawfully. Ibid. Where a complaint pleads facts
      that are “merely consistent with” a defendant's liability, it “stops short of
      the line between possibility and plausibility of ‘entitlement to relief.’” Id.
      at 557, 127 S. Ct. 1955 (brackets omitted).

Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009).
      Courts assess “plausibility” by “‘draw[ing] on [their own] judicial experience and
common sense.’” Whitney v. Guys, Inc., 700 F.3d 1118, 1128 (8th Cir. 2012) (quoting
Iqbal, 556 U.S. at 679). Also, courts “‘review the plausibility of the plaintiff's claim as
a whole, not the plausibility of each individual allegation.’” Id. (quoting Zoltek Corp.
v. Structural Polymer Grp., 592 F.3d 893, 896 n.4 (8th Cir. 2010)). While factual
“plausibility” is typically the focus of a Rule 12(b)(6) motion to dismiss, federal courts
may dismiss a claim that lacks a cognizable legal theory. See, e.g., Somers v. Apple,
Inc., 729 F.3d 953, 959 (9th Cir. 2013); Ball v. Famiglio, 726 F.3d 448, 469 (3d Cir.

                                            5

     Case 6:20-cv-02078-LTS-KEM Document 42 Filed 01/27/21 Page 5 of 15
2013); Commonwealth Prop. Advocates, L.L.C. v. Mortg. Elec. Registration Sys., Inc.,
680 F.3d 1194, 1202 (10th Cir. 2011); accord Target Training Intern., Ltd. v. Lee, 1 F.
Supp. 3d 927 (N.D. Iowa 2014).
      In considering a Rule 12(b)(6) motion to dismiss, ordinarily the court “cannot
consider matters outside the pleadings without converting the motion into a motion for
summary judgment.” McMahon v. Transamerica Life Ins., No. C17-149-LTS, 2018
WL 3381406, at *2 n.2 (N.D. Iowa July 11, 2018); see Fed. R. Civ. P. 12(b)(6). On
the other hand, when a copy of a “written instrument” is attached to a pleading, it is
considered “a part of the pleading for all purposes,” pursuant to Federal Rule of Civil
Procedure 10(c). Thus, when the pleadings necessarily embrace certain documents, I
may consider those documents without turning a motion to dismiss into a motion for
summary judgment. Id. These documents include “exhibits attached to the complaint.”
Mattes v. ABC Plastics, Inc., 323 F.3d 695, 697 n.4 (8th Cir. 2003).
      When a complaint does not state a claim for relief that is plausible on its face, the
court must consider whether it is appropriate to grant the pleader an opportunity to
replead.   The rules of procedure permit a party to respond to a motion to dismiss by
amending the challenged pleading “as a matter of course” within 21 days. See Fed. R.
Civ. P. 15(a)(1)(B).     Thus, when a motion to dismiss highlights deficiencies in a
pleading that can be cured by amendment, the pleader has an automatic opportunity to
do so. When the pleader fails to take advantage of this opportunity, the question of
whether to permit an amendment depends on considerations that include:
      whether the pleader chose to stand on its original pleadings in the face of a
      motion to dismiss that identified the very deficiency upon which the court
      dismissed the complaint; reluctance to allow a pleader to change legal
      theories after a prior dismissal; whether the post-dismissal amendment
      suffers from the same legal or other deficiencies as the dismissed pleading;
      and whether the post-dismissal amendment is otherwise futile.

Meighan v. TransGuard Ins. Co. of Am., 978 F. Supp. 2d 974, 982 (N.D. Iowa 2013).



                                            6

     Case 6:20-cv-02078-LTS-KEM Document 42 Filed 01/27/21 Page 6 of 15
                                  IV.    DISCUSSION
      The counties argue that plaintiffs (1) lack standing to bring suit and (2) have failed
to state any claim for which relief can be granted. My analysis begins and ends with the
standing issue.
      The doctrine of standing ensures that courts hear only “those disputes which are
appropriately resolved through the judicial process.” Lujan v. Defenders of Wildlife, 504
U.S. 555, 560 (1992). As the Supreme Court has explained:
      [T]he irreducible constitutional minimum of standing contains three
      elements. First, the plaintiff must have suffered an “injury in fact”—an
      invasion of a legally protected interest which is (a) concrete and
      particularized, and (b) “actual or imminent, not ‘conjectural’ or
      ‘hypothetical.’” Second, there must be a causal connection between the
      injury and the conduct complained of. Third, it must be likely, as opposed
      to merely speculative, that the injury will be redressed by a favorable
      decision.
          The party invoking federal jurisdiction bears the burden of establishing
      these elements. Since they are not mere pleading requirements but rather
      an indispensable part of the plaintiff’s case, each element must be supported
      in the same way as any other matter on which the plaintiff bears the burden
      of proof, i.e., with the manner and degree of evidence required at the
      successive stages of the litigation.
Id. at 560–61 (citations omitted); see also City of Clarkson Valley v. Mineta, 495 F.3d
567, 569 (8th Cir. 2007). The requirement of standing “ensures that [judges] act as
judges, and do not engage in policymaking properly left to elected representatives.”
Hollingsworth v. Perry, 570 U.S. 693, 700 (2013). The “‘[f]irst and foremost’ of
standing’s three elements” is showing an “injury in fact.” Spokeo, Inc. v. Robins, 136
S. Ct. 1540, 1547 (2016), as revised (May 24, 2016) (quoting Steel Co. v. Citizens for
Better Environment, 523 U.S. 83, 103 (1998)).
      Plaintiffs’ various allegations of injury fall into three categories. At the heart of
each alleged injury is the fact that the CTCL grants came with certain “conditions” set
by the CTCL, a non-governmental entity. First, plaintiffs argue that use of the CTCL
grants burdened their right to vote by compromising the integrity of the election. Second,
                                            7

     Case 6:20-cv-02078-LTS-KEM Document 42 Filed 01/27/21 Page 7 of 15
plaintiffs argue that conditions set by the CTCL constituted an extra layer of
impermissible election regulation that violated the equal protection clause of the
Fourteenth Amendment. Third, plaintiffs argue that the CTCL grants harmed their right
to political participation under the Ninth Amendment and that the Ninth Amendment
includes a right to standing when the government undermines the integrity of the election
process.
       With regard to plaintiffs’ first alleged injury, there is no doubt that the right to
vote is sacrosanct and that any burdens on that right are, in general, judicially cognizable
injuries. See Gill v. Whitford, 138 S. Ct. 1916, 1929 (2018); see also Reynolds v. Sims,
377 U.S. 533, 555 (1964) (“The right to vote freely for the candidate of one’s choice is
of the essence of a democratic society, and any restrictions on that right strike at the heart
of representative government.”). In this case, however, plaintiffs have failed to allege a
concrete and particularized injury. “A person’s right to vote is ‘individual and personal
in nature,’” and voters must “allege facts showing disadvantage to themselves as
individuals” to have standing to sue. Gill, 138 S. Ct. at 1929. The sole “disadvantage”
plaintiffs claim is that the counties’ use of the CTCL grants to fund an election burdened
their right to vote by compromising the integrity of the election. While maintaining the
integrity of elections is fundamental to a functioning democratic system and is a
compelling government interest,2 the injury plaintiffs claim is abstract and not
particularized to them. They have not alleged any manner in which any plaintiff’s
individual ability to cast a vote in the election, and have it effectively counted, was
directly burdened. Indeed, their theory of harm consists of no more than a chain of
interrelated generalized grievances.




2
 See, e.g., Purcell v. Gonzalez, 549 U.S. 1, 4 (2006); see also Burdick v. Takushi, 504 U.S.
428, 441 (1992) (“[T]he right to vote is the right to participate in an electoral process that is
necessarily structured to maintain the integrity of the democratic system.”).

                                               8

      Case 6:20-cv-02078-LTS-KEM Document 42 Filed 01/27/21 Page 8 of 15
         Plaintiffs’ reasoning is as follows: If counties use grants that have conditions set
by a private entity to help fund an election, they violate state and federal law and break
the social contract between themselves and their citizens. If counties break the law and
social contract in conducting elections, the integrity of those elections is compromised.
If the integrity of elections is compromised, the right to vote is rendered meaningless.
And if the right to vote becomes meaningless, plaintiffs’ right to vote is harmed.
Therefore, according to plaintiffs, the counties’ use of grants awarded under conditions
set by a private entity to help fund the 2020 election caused injury to plaintiffs’ right to
vote.
         This argument begins unravelling with plaintiffs’ premise that the counties’ use of
the CTCL grants violated state and federal law. Even if I could assume that this premise
is correct,3 that violation alone would not give rise to an injury in fact conferring standing
on plaintiffs. It is clear that “an asserted right to have the Government act in accordance
with law is not sufficient, standing alone, to confer jurisdiction on a federal court.”
Whitmore v. Arkansas, 495 U.S. 149, 160 (1990) (quoting Allen v. Wright, 468 U.S.
737, 754 (1984), abrogated on other grounds by Lexmark Int’l, Inc. v. Static Control
Components, Inc., 572 U.S. 118 (2014)); see also United States v. Hays, 515 U.S. 737,
743 (1995) (“[W]e have repeatedly refused to recognize a generalized grievance against
allegedly illegal governmental conduct as sufficient for standing to invoke the federal
judicial power.”).      Plaintiffs’ alleged injury from such a violation would not be
particularized, as it would not be distinguishable from the injury to every citizen. See
Hollingsworth, 570 U.S. at 706. To have standing, plaintiffs must show a concrete and



3
  I remain thoroughly unconvinced that the counties violated any particular law by accepting the
CTCL grants. I addressed this issue in my order denying a temporary restraining order. Doc.
23 at 5-7. Plaintiffs have adjusted their arguments to some extent, such that they now focus on
the acceptance of private election grants that come with conditions rather than the general
acceptance of private election grants. Nonetheless, they have still failed to demonstrate that the
counties violated any law by accepting the grants.

                                                9

        Case 6:20-cv-02078-LTS-KEM Document 42 Filed 01/27/21 Page 9 of 15
particularized injury beyond the generalized grievance arising from a violation of the law.
Carney v. Adams, 141 S. Ct. 493, 499 (2020).
       The same is true with regard to a violation of the theoretical social contract
between citizens and their government. Plaintiffs have not provided, nor have I found,
any authority delineating the rights established by the theoretical social contract, or any
basis for concluding that it is a legally protected interest. But even if it is a legally-
protected interest, a violation of the social contract would be, by its nature, an injury to
all of society and thus a generalized grievance, not a particularized harm.             See
Pennsylvania Voters All. v. Ctr. Cty., No. 4:20-CV-01761, 2020 WL 6158309, at *5
(M.D. Pa. Oct. 21, 2020) (rejecting a similar social contract argument because it would
allow “any citizen of the United States . . . to challenge any constitutional violation for
any reason,” which is inconsistent with “the entirety of standing doctrine as it exists
today”).
       Plaintiffs argue that they suffered injury beyond their interest in having the
government comply with election laws because the integrity of the election was
compromised by the counties’ violations. But their allegations do not show a concrete or
particularized injury related to the integrity of the election or their right to vote. All
citizens, and the government itself, have an interest in maintaining the integrity of
elections.   Because plaintiffs cannot show how the counties’ alleged violations
compromised the integrity of the election such that they were injured in a personal and
individual way, their injury is undifferentiated from the injury to any other citizen. See
United States v. Richardson, 418 U.S. 166, 177 (1974). They merely allege a generalized
grievance arising from another alleged generalized grievance.
       Plaintiffs’ integrity-of-the-election argument similarly fails to show a concrete
injury. Plaintiffs claim that the counties’ use of an election grant with conditions set by
a private entity to fund an election violated Iowa Code § 47.3(2) and (4), the Help
America Vote Act (HAVA), the National Voters Registration Act (NVRA) and the
Elections Clause of the U.S. Constitution. They also claim that using such grants violated
                                            10

     Case 6:20-cv-02078-LTS-KEM Document 42 Filed 01/27/21 Page 10 of 15
the social contract between the government and its citizens because the social contract
envisions (1) that the government will follow its laws regarding elections, (2) that the
government will not allow non-governmental entities to interfere with the election process
and (3) that the government will hold uniform elections. However, plaintiffs have failed
to show a concrete and specific way in which these alleged violations compromised the
integrity of the election. They simply hypothesize that a violation of any election-related
law results in the integrity of any proximate election being compromised. They have not
alleged facts establishing that the counties’ alleged violations compromised the integrity
of the election in a way that harmed their ability to cast a meaningful vote. In the absence
of facts showing such a causal chain of events, plaintiffs are again left with only an
allegation that they were harmed by the violations of law alone, a generalized grievance.
See Landes v. Tartaglione, No. CIV.A.04-CV-3164, 2004 WL 2397292, at *3 (E.D. Pa.
Oct. 26, 2004), aff’d, 153 F. App’x 131 (3d Cir. 2005) (holding that law permitting the
use of absentee ballots did not cause legally cognizable injury to plaintiff because she
only alleged general and abstract fears regarding voter fraud and the integrity of the
elections rather than a concrete and specific injury to her right to vote).
       In short, even if the counties violated the law, or the social contract, by accepting
private election grants that included some conditions, plaintiffs have failed to show a
concrete and particularized injury beyond the generalized grievance arising from a
violation of the law. Their first category of alleged injury does not confer standing.
       Plaintiffs’ second and third alleged injuries also fail to show an injury in fact.
According to plaintiffs, allowing the counties to use the CTCL grants violated the equal
protection clause of the Fourteenth Amendment by subjecting citizens of those counties,
such as themselves, to a layer of election regulation to which other citizens are not
subjected. However, the fact that these two counties used CTCL grants, while some
other counties in Iowa did not, does not show an equal protection injury to plaintiffs
under the Fourteenth Amendment. Plaintiffs must show that they have been subjected to
a concrete and particularized injury to which others have not been subjected. See Hays,
                                             11

     Case 6:20-cv-02078-LTS-KEM Document 42 Filed 01/27/21 Page 11 of 15
515 U.S. at 743–44 (noting that “[t]he rule against generalized grievances applies with
as much force in the equal protection context as in any other,” so only “‘those persons
who are personally denied equal treatment’ by the challenged . . . conduct” have standing
to sue). The same is true of plaintiffs’ claim that the counties’ use of the CTCL grants
harmed their Ninth Amendment right to political participation. To the extent such a right
exists, and is a legally protected interest,4 plaintiffs still must show that their interest was
harmed in a concrete and particularized way. Because plaintiffs have raised only abstract
and generalized grievances, as discussed above, they have not shown injury in fact
sufficient to have standing for claims under the equal protection clause or the Ninth
Amendment.
       Thus, none of plaintiffs alleged injuries constitutes an injury in fact, as they have
failed to allege facts showing that the counties’ actions resulted in a concrete and
particularized injury to their right to vote or to their rights under the Fourteenth and Ninth
Amendments. Instead, they have done no more than assert “generalized grievance[s]
against governmental conduct of which [they] do[] not approve.” Gill, 138 S. Ct. at
1930 (quoting Hays, 515 U.S. at 745).           While these grievances may be valid and
warranted, the doctrine of standing requires plaintiffs to seek a remedy through the
political process, not through the federal courts. See Richardson, 418 U.S. at 179 (“It
can be argued that if respondent is not permitted to litigate this issue [for lack of standing],
no one can do so. In a very real sense, the absence of any particular individual or class
to litigate these claims gives support to the argument that the subject matter is committed
to the surveillance of Congress, and ultimately to the political process.”).
       Finally, if plaintiffs could show an injury in fact, they would lack standing due to
a lack of redressability. When plaintiffs seek declaratory and injunctive relief, as is the



4
  Plaintiffs have not provided, nor have I found, any controlling or persuasive authority
supporting their argument that the Ninth Amendment includes a protected right to political
participation that provides independent grounds for standing.

                                              12

     Case 6:20-cv-02078-LTS-KEM Document 42 Filed 01/27/21 Page 12 of 15
case here, they cannot rely on “past injuries alone . . . to establish standing.” Frost v.
Sioux City, Iowa, 920 F.3d 1158, 1162 (8th Cir. 2019) (quoting Dearth v. Holder, 641
F.3d 499, 501 (D.C. Cir. 2011)). Because injunctions “cannot conceivably remedy any
past wrong,” Steel Co., 523 U.S. at 108, plaintiffs must show that further injury is
imminent, or that they are likely to suffer the alleged injuries again in the future, to obtain
injunctive relief. See City of Los Angeles v. Lyons, 461 U.S. 95, 105 (1983). Similarly,
to obtain a declaratory judgment plaintiffs must show that “a ‘specific live grievance’”
exists in the form of an ongoing injury, or an immediate threat of injury, to have standing,
“not just an ‘abstract disagreemen[t]’ over the constitutionality” or legality of the
challenged prior conduct.        Lewis v. Cont’l Bank Corp., 494 U.S. 472, 479 (1990)
(quoting Thomas v. Union Carbide Agricultural Products Co., 473 U.S. 568, 580
(1985)); Frost, 920 F.3d at 1162.
       Here, plaintiffs have failed to show that their alleged injuries can be redressed
through declaratory and injunctive relief. The election for which the counties used the
CTCL grants is in the past and plaintiffs have made no allegations in their amended
complaint as to how the counties’ use of the grants leading up to and during the election
continues to cause, or threaten, further harm. Without a “present right” being harmed
or threatened by the counties’ actions, plaintiffs lack standing for declaratory relief. 5 See

5
  Finding that plaintiffs lack standing for declaratory relief because the election has passed is not
the same as finding that their claims are moot. Both the standing analysis and the mootness
analysis ask whether there is a live controversy between the parties. However, standing asks
whether a plaintiff has suffered a concrete and redressable injury when the case is commenced,
while mootness asks whether parties still have an interest at stake in ongoing litigation for which
standing had already been established. See Friends of the Earth, Inc. v. Laidlaw Envtl. Servs.
(TOC), Inc., 528 U.S. 167, 191–92 (2000). This distinction is important because courts may
retain jurisdiction over moot cases under certain exceptions that do not apply to the issue of
standing. Id. But the distinction is not particularly relevant here. Because plaintiffs filed an
amended complaint after the election, they lack standing for a declaratory judgment regarding
the counties’ actions leading up to and during that election. Even if plaintiffs had not filed an
amended complaint, their case would still be dismissed for lack of standing, rather than mootness
because, as discussed above, they did not allege a concrete and particularized injury in either
their original or their amended complaint.

                                                 13

     Case 6:20-cv-02078-LTS-KEM Document 42 Filed 01/27/21 Page 13 of 15
Frost, 920 F.3d at 1161–62. Plaintiffs have also failed to show that future harm is
imminent or likely because the counties intend to use CTCL grants, or other similar
private grants, in the future. The stated purpose of the CTCL grants (assisting with the
unforeseen costs of conducting an election during the COVID-19 pandemic) and the
absence of a national election in the near future combine to provide little reason to believe
(1) that there is any immediate threat of harm to plaintiffs’ asserted interests or (2) that
the counties are likely to obtain similar grants in the future. Without showing an ongoing
or likely future injury, plaintiffs have no need for or right to injunctive relief. Thus,
standing is also lacking on the basis of redressability.
       Plaintiffs’ claims must be dismissed for lack of standing because they have failed
to show an injury in fact that can be redressed by a favorable outcome in this court. 6 Due
to the lack of standing, there is no need to address the counties’ remaining arguments.


                                    V.     CONCLUSION
       For the foregoing reasons, defendants’ motion to dismiss (Doc. 31) the amended
complaint (Doc. 28) is granted and this case is hereby dismissed with prejudice. The
Clerk of Court shall close this case.




6
  Technically, the standing analysis for Iowa Voters Alliance, as an organizational plaintiff,
differs slightly from that for the individual plaintiffs. An organizational plaintiff may have
standing either (1) based on its own injury or (2) as a representative of its members. Warth, 422
U.S. at 515. Plaintiffs argue that Iowa Voters Alliance has at least representative standing
because its members, which include the named individual plaintiffs, have standing to sue. Doc.
34 at 17–18. However, because plaintiffs have failed to show that any of the individual plaintiffs
have standing, the Iowa Voters Alliance does not have standing in an individual or representative
capacity.

                                               14

     Case 6:20-cv-02078-LTS-KEM Document 42 Filed 01/27/21 Page 14 of 15
 IT IS SO ORDERED.
 DATED this 27th day of January, 2021.




                               __________________________
                               Leonard T. Strand, Chief Judge




                                  15

Case 6:20-cv-02078-LTS-KEM Document 42 Filed 01/27/21 Page 15 of 15
